Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on June 1, 2021.  As directed by the amendment: claims 24 and 40 have been amended, claims 1-23, 27, 29-39 and 41-43 have been cancelled, and no claims have been added.  Thus, claims 24-26, 28 and 40 are presently pending in this application.
Response to Arguments
Applicant’s arguments, see Remarks, filed June 1, 2021, with respect to newly amended claims 24 and 40 have been fully considered and are persuasive.  The rejections of claims 24 and 40, as well as claims depending from claim 24 have been withdrawn. 
Allowable Subject Matter
Claims 24-26, 28 and 40 are allowed.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed connector for use with intravenous fluid tubes. 
The closest prior art is Rosiello, US 2009/0319011 A1.
Regarding claim 24, Rosiello fails to teach among all the limitations or render obvious a connector for use with intravenous fluid tubes as claimed, which includes the third side wall including threads on an inner surface thereof, the temperature sensor 
Regarding claim 40, Rosiello fails to teach among all the limitations or render obvious a connector for use with intravenous fluid tubes as claimed, which includes the third side wall including threads on an inner surface thereof, the first jumper and the second jumper including a first end that is embedded in the first sidewall and a second end extending from the first side wall, and the first tube including an outer surface which contacts the inner surface of the first hollow generally cylindrical side wall, in combination with the total structure and function of the connector for use with intravenous fluid tubes as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783